Exhibit 10.5
MANAGEMENT RETENTION AGREEMENT
THIS MANAGEMENT RETENTION AGREEMENT (this “Agreement”) is entered into this
 _____  day of                     , 2010, between FedEx Corporation, a Delaware
corporation (the “Corporation”), and                                         
(the “Executive”).
WHEREAS, the Executive currently serves as                      of the
Corporation;
WHEREAS, the Corporation considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Corporation and its stockholders;
WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its stockholders to
secure the Executive’s continued services and to ensure the Executive’s
continued dedication and objectivity in the event of any threat or occurrence
of, or negotiation or other action that could lead to or create the possibility
of, a Change of Control (as defined in Section 2), without concern as to whether
the Executive might be hindered or distracted by personal uncertainties and
risks created by any such possible Change of Control, and to encourage the
Executive’s full attention and dedication to the Corporation, the Board has
authorized the Corporation to enter into this Agreement;
WHEREAS, the Corporation and the Executive entered into that certain Management
Retention Agreement dated December  _____, 2008 (the “Old MRA”); and
WHEREAS, the Corporation and the Executive desire to enter into this Agreement,
which shall supersede and replace the Old MRA.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Corporation and the Executive
agree as follows:
1. Operation of Agreement.
(a) The “Effective Date” shall be the date during the Change of Control Period
(as defined in Section 1(b)) on which a Change of Control occurs. Anything in
this Agreement to the contrary notwithstanding, if the Executive’s employment
with the Corporation terminates within six months prior to the date on which a
Change of Control occurs, and the Executive can reasonably demonstrate that the
termination:
(1) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control, or
(2) was directly related to, arose in connection with or occurred in
anticipation of, such Change of Control, then for all purposes of this Agreement
the “Effective Date” shall mean the date immediately prior to the date of such
termination.

 

 



--------------------------------------------------------------------------------



 



(b) The “Change of Control Period” is the period commencing on the date of this
Agreement and ending on the first anniversary of such date; provided, however,
that commencing on the date one year after the date of this Agreement, and on
each annual anniversary of that date (such date and each annual anniversary
thereof is referred to as the “Renewal Date”), the Change of Control Period will
be automatically extended for an additional one-year period unless at least 30
days, but not more than 90 days, prior to the Renewal Date the Corporation gives
the Executive notice that the Change of Control Period will not be extended. The
Corporation may not give the Executive any non-extension notice, however, during
any period of time when the Board has knowledge that any person has taken steps
reasonably calculated to effect a Change of Control until, in the Board’s
opinion, such person has abandoned or terminated its efforts to effect a Change
of Control.
(c) As used in this Agreement, the term “affiliate” means any company
controlling, controlled by or under common control with the Corporation. All
references in Sections 5, 7(a) and 7(b) to the Corporation shall include the
Corporation’s affiliates.
2. Change of Control.
For purposes of this Agreement, a “Change of Control” means the occurrence of
any of the following during the Change of Control Period:
(a) Any “person” (as such term is used in Sections 13(d) and 14 of the
Securities Exchange Act of 1934, as amended), other than (1) the Corporation,
(2) any subsidiary of the Corporation, (3) any employee benefit plan (or a trust
forming a part thereof) maintained by the Corporation or any subsidiary of the
Corporation, (4) any underwriter temporarily holding securities of the
Corporation pursuant to an offering of such securities or (5) any person in
connection with a transaction described in clauses (1), (2) and (3) of Section
(2)(b) below, becomes the “beneficial owner” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of securities of the
Corporation representing 30% or more of the total voting power of the
Corporation’s then outstanding voting securities, unless such securities (or, if
applicable, securities that are being converted into voting securities) are
acquired directly from the Corporation in a transaction approved by a majority
of the Incumbent Board (as defined in Section 2(d) below).
(b) The consummation of a merger, consolidation or reorganization with or into
the Corporation or in which securities of the Corporation are issued, or the
sale or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of the Corporation (a “Corporate
Transaction”), unless:

 

2



--------------------------------------------------------------------------------



 



(1) the stockholders of the Corporation immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the outstanding
voting securities of the corporation or other entity resulting from such
Corporate Transaction (including a corporation or other entity that acquires all
or substantially all of the Corporation’s assets, the “Surviving Company”) or
the ultimate parent company thereof in substantially the same proportion as
their ownership of the voting securities of the Corporation immediately before
such Corporate Transaction;
(2) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Corporate Transaction constitute a
majority of the members of the board of directors or equivalent governing body
of the Surviving Company or the ultimate parent company thereof; and
(3) no person, other than (i) the Corporation, (ii) any subsidiary of the
Corporation, (iii) any employee benefit plan (or a trust forming a part thereof)
maintained by the Corporation or any subsidiary of the Corporation, (iv) the
Surviving Company, (v) any subsidiary or parent company of the Surviving
Company, or (vi) any person who, immediately prior to such Corporate
Transaction, was the beneficial owner of securities of the Corporation
representing 30% or more of the total voting power of the Corporation’s then
outstanding voting securities, is the beneficial owner of 30% or more of the
total voting power of the then outstanding voting securities of the Surviving
Company or the ultimate parent company thereof.
(c) The stockholders of the Corporation approve a complete liquidation or
dissolution of the Corporation.
(d) Directors who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease to constitute at least a majority of the Board (or, in
the event of any merger, consolidation or reorganization the principal purpose
of which is to change the Corporation’s state of incorporation, form a holding
company or effect a similar reorganization as to form, the board of directors of
such surviving company or its ultimate parent company); provided, however, that
any individual becoming a member of the Board subsequent to the date of this
Agreement whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened proxy contest relating to the election of directors.
Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding voting securities of the
Corporation as a result of the acquisition of voting securities by the
Corporation which, by reducing the number of voting securities outstanding,
increases the proportional number of voting securities beneficially owned by the
Subject Person, provided, that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Corporation, and after such acquisition by the Corporation, the Subject
Person becomes the beneficial owner of any additional voting securities that
increases the percentage of the then outstanding voting securities beneficially
owned by the Subject Person to 30% or more of the total voting power, then a
Change of Control will have occurred.

 

3



--------------------------------------------------------------------------------



 



3. Employment Period.
The Corporation agrees to continue the Executive in its employ, and the
Executive agrees to remain in the Corporation’s employ, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).
4. Position and Duties.
(a) During the Employment Period:
(1) the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date; and
(2) the Executive’s services will be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location less than 35 miles from such location.
(b) Excluding periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the Corporation’s business and affairs and, to the
extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, to use the Executive’s reasonable best efforts to perform
faithfully and efficiently these responsibilities. The Executive may:
(1) serve on corporate, civic or charitable boards or committees;
(2) deliver lectures, fulfill speaking engagements or teach at educational
institutions; and
(3) manage personal investments,
so long as such activities do not significantly interfere with the performance
of the Executive’s responsibilities. It is expressly understood and agreed that,
to the extent that any such activities have been conducted by the Executive
prior to the Effective Date, the continued conduct of these activities (or the
conduct of activities similar in nature and scope) subsequent to the Effective
Date will not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Corporation.

 

4



--------------------------------------------------------------------------------



 



5. Compensation.
(a) Base Salary. During the Employment Period, the Executive will receive a base
salary (“Base Salary”) at a monthly rate at least equal to the highest monthly
base salary paid to the Executive by the Corporation during the 12-month period
immediately preceding the month in which the Effective Date occurs. During the
Employment Period, the Base Salary will be reviewed at least annually and will
be increased at any time and from time to time as will be consistent with
increases in base salary awarded in the ordinary course of business to other
peer executives of the Corporation. Any increase in the Base Salary will not
serve to limit or reduce any other obligation to the Executive under this
Agreement. The Base Salary will not be reduced after any such increase and the
term Base Salary as used in this Agreement shall refer to the Base Salary as so
increased.
(b) Annual Bonus. In addition to Base Salary, for each of the Corporation’s
fiscal years (a “Fiscal Year”) ending during the Employment Period, the
Executive will be eligible to receive payment in cash of an annual bonus (an
“Annual Bonus”) (either pursuant to a bonus, profit sharing or incentive plan or
program of the Corporation or otherwise) in an amount and pursuant to terms and
conditions no less favorable to the Executive, including target performance
goals not materially more difficult to achieve, than the most favorable in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, as may be available at any time
thereafter to other peer executives of the Corporation. Each such Annual Bonus
that is earned will be payable within the first 60 days of the Fiscal Year next
following the Fiscal Year for which the Annual Bonus is awarded.
(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive will be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable to other peer
executives of the Corporation (including, without limitation, the Corporation’s
qualified and non-qualified pension, profit sharing, long-term performance
bonus, restricted stock and stock option plans, in each case comparable to those
in effect or as subsequently amended), but in no event will these plans,
practices, policies and programs provide the Executive with compensation,
benefits and reward opportunities less favorable, in the aggregate, than the
most favorable of those provided by the Corporation for the Executive under such
plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided at any time thereafter with respect to other peer
executives of the Corporation.
(d) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, will be eligible for participation
in and shall receive all benefits under the welfare benefit plans, practices,
policies and programs provided by the Corporation (including, without
limitation, medical, prescription, dental, vision, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs), in each case comparable to those in effect at any
time during the 90-day period immediately preceding the Effective Date which
would be most favorable to the Executive or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other peer executives of the
Corporation.
(e) Expenses. During the Employment Period, the Executive will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Corporation in effect for the Executive at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter with respect to other peer
executives of the Corporation.

 

5



--------------------------------------------------------------------------------



 



(f) Fringe Benefits. During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Corporation in effect for the Executive
at any time during the 90-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as in effect at any time thereafter with
respect to other peer executives of the Corporation.
(g) Office and Staff Support. During the Employment Period, the Executive will
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, equal to the most
favorable provided to the Executive by the Corporation at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided at any time thereafter with respect to other peer
executives of the Corporation.
(h) Vacation. During the Employment Period, the Executive will be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Corporation as in effect for the Executive at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other peer executives of the Corporation.
6. Termination.
(a) Death or Disability. This Agreement will terminate automatically upon the
Executive’s death during the Employment Period. The Corporation may terminate
this Agreement, after having established the Executive’s Disability (as defined
below) during the Employment Period, by giving to the Executive written notice
of its intention to terminate the Executive’s employment. In such case, the
Executive’s employment with the Corporation will terminate effective on the
180th day after receipt of such notice (the “Disability Effective Date”),
provided, that within 180 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” means absence from the full-time performance of the
Executive’s duties pursuant to a determination made in accordance with the
procedures established by the Corporation under the Corporation’s long-term
disability benefits plan (as in effect as of the Effective Date) that the
Executive is disabled as a result of incapacity due to physical or mental
illness.
(b) Cause. During the Employment Period, the Corporation may terminate the
Executive’s employment for “Cause.” For purposes of this Agreement, “Cause”
means:
(1) any act or acts of dishonesty taken by the Executive and intended to result
in substantial personal enrichment of the Executive;

 

6



--------------------------------------------------------------------------------



 



(2) repeated material violations by the Executive of the Executive’s obligations
under Section 4 of this Agreement:
(i) which are demonstrably willful and deliberate on the Executive’s part (which
violations occur other than as a result of incapacity due to the Executive’s
physical or mental illness), and
(ii) which result in demonstrably material economic injury to the Corporation
and which are not remedied in a reasonable period of time after receipt of
written notice from the Corporation specifying such breach; or
(3) the conviction of the Executive of a felony.
Notwithstanding anything to the contrary set forth in this Agreement, “Cause”
will not exist, however, unless and until the Corporation has delivered to the
Executive a copy of a resolution duly adopted by at least three-quarters (3/4)
of the Board and, to the extent applicable, at least three-quarters (3/4) of the
Incumbent Board, if any, at a meeting of the Board called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel, to be heard before the Board), finding
that in the good faith opinion of the Board, the Executive was guilty of the
conduct set forth in this Section 6(b) and specifying the particulars in detail.
(c) Good Reason. During the Employment Period, the Executive’s employment may be
terminated by the Executive for Good Reason (as defined below). For purposes of
this Agreement, “Good Reason” means:
(1) a material diminution in the Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Effective Date;
(2) a material diminution in the authority, duties or responsibilities of the
Executive’s reporting senior from those in effect immediately prior to the
Effective Date, including a requirement that the Executive report to an officer
or employee of the Corporation instead of reporting directly to the Board;
(3) a material failure by the Corporation to comply with any of the provisions
of Section 5 of this Agreement;
(4) a material change in the geographic location at which the Corporation
requires the Executive to be based during the Employment Period, except for
travel reasonably required in the performance of the Executive’s
responsibilities;
(5) any purported termination by the Corporation of the Executive’s employment
otherwise than as expressly permitted by this Agreement, it being understood
that any such purported termination will not be effective for any purpose of
this Agreement; or
(6) any material failure by the Corporation to comply with and satisfy
Section 13 of this Agreement;

 

7



--------------------------------------------------------------------------------



 



provided, however, that the Executive will have Good Reason to terminate
employment only if (i) the Executive provides notice to the Corporation of the
existence of the event or circumstances constituting Good Reason specified in
any of the preceding clauses within 90 days of the initial existence of such
event or circumstances, and (ii) the Corporation does not remedy such event or
circumstances within 30 days following receipt by the Corporation of such
notice.
(d) Notice of Termination. Any termination by the Corporation for Cause or by
the Executive for Good Reason will be communicated by a Notice of Termination
(as defined below) to the other party, given in accordance with Section 15(b)
below. For purposes of this Agreement, a “Notice of Termination” means a written
notice which:
(1) indicates the specific termination provision(s) in this Agreement relied
upon;
(2) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision(s) so indicated; and
(3) if the Date of Termination (as defined in Section 6(e) below) is other than
the date of receipt of such notice, specifies the Date of Termination (which
date shall be not more than 15 days after the giving of such notice).
(e) Date of Termination. “Date of Termination” means: (1) if the Executive’s
employment is terminated by the Corporation for Cause or by the Executive for
Good Reason, the date of receipt of the Notice of Termination or any later date
specified therein in accordance with Section 6(d)(3) above, as the case may be;
(2) if the Executive’s employment is terminated by the Corporation other than
for Cause, the date specified in the notice from the Corporation to the
Executive regarding such termination (which notice shall be given in accordance
with Section 15(b) below), provided that such date shall be no earlier than
30 days following the date on which such notice is received; (3) if the
Executive voluntarily terminates employment (excluding a termination for Good
Reason), the date on which the Executive gives notice to the Corporation (which
notice shall be given in accordance with Section 15(b) below) of such
termination (or such later date as agreed to by the Executive and the
Corporation); or (4) if the Executive’s employment by the Corporation terminates
by reason of death, the date of the Executive’s death.
7. Obligations of the Corporation Upon Termination.
(a) Death. If the Executive’s employment terminates during the Employment Period
by reason of the Executive’s death, the Corporation will not have any further
obligations to the Executive’s legal representatives under this Agreement, other
than those obligations accrued hereunder at the date of the Executive’s death.
Anything to the contrary notwithstanding, the Executive’s family shall be
entitled to receive benefits at least equal to the most favorable benefits
provided by the Corporation to surviving families of peer executives of the
Corporation under such plans, programs and policies relating to family death
benefits, if any, as in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s family, as in effect on the date of the Executive’s death
with respect to other peer executives of the Corporation and their families.

 

8



--------------------------------------------------------------------------------



 



(b) Disability. If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s Disability, the Executive will be
entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those provided by the
Corporation to disabled executives and/or their families in accordance with such
plans, programs and policies relating to disability, if any, as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter with respect to other peer executives of the Corporation and
their families.
(c) Cause; Other Than For Good Reason. If the Executive’s employment is
terminated by the Corporation for Cause, or if the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, the Corporation will pay the Executive his full Base Salary through
the Date of Termination at the rate in effect at the time Notice of Termination
or other notice is given and shall have no further obligations to the Executive
under this Agreement.
(d) Qualifying Termination. If during the Employment Period the Executive
suffers a “separation from service” (as defined in Treasury Regulation
§1.409A-1(h)) because his employment is terminated either (1) by the Corporation
other than for Cause, Disability or the Executive’s death or (2) by the
Executive for Good Reason (each, a “Qualifying Termination”), then, on the date
that is six months after the Date of Termination (or, if earlier than the end of
such six-month period, within 30 days following the date of the Executive’s
death), the Corporation will pay to the Executive (except as provided below) as
compensation for services rendered to the Corporation:
(1) A lump-sum cash amount equal to the sum of:
(i) the Executive’s unpaid Base Salary through the Date of Termination (at the
rate in effect on the Date of Termination or, if higher, at the highest rate in
effect at any time within the 90-day period preceding the Effective Date); plus
(ii) any unpaid vacation under the Corporation’s vacation policy in effect at
the Date of Termination (or, if more favorable to the Executive, under any
vacation policy of the Corporation in effect at any time within the 90-day
period preceding the Effective Date).
(2) A lump-sum cash amount equal to the sum of:
(i) two times the Executive’s highest annual rate of Base Salary in effect
during the 12-month period prior to the Date of Termination; plus
(ii) two times the Executive’s target annual bonus in effect for the Fiscal Year
in which the Change of Control occurs.
Any amount paid to the Executive pursuant to this Section 7(d)(2) shall be
offset by any other amount of severance relating to salary or bonus continuation
to be received by the Executive upon termination of the Executive’s employment
under any other severance plan, policy, employment agreement or arrangement of
the Corporation.

 

9



--------------------------------------------------------------------------------



 



(e) If during the Employment Period the employment of the Executive shall
terminate by reason of a Qualifying Termination, then for a period ending on the
earliest of (1) 18 months following the Date of Termination and (2) the
commencement date of equivalent benefits from a new employer, the Corporation
will continue to keep in full force and effect each plan and policy providing
medical, dental and vision coverage with respect to the Executive and his
covered dependents, at the same coverage level and upon the same terms as in
effect immediately prior to the Date of Termination or the Corporation will
provide coverage that is equivalent to such plans and policies. The Executive
and the Corporation will share the costs of such coverage in the same proportion
as such costs were shared immediately prior to the Date of Termination or, if
more favorable to the Executive, at any time within the 90-day period prior to
the Effective Date.
8. Consequence of a Change of Control Upon Certain Entitlements.
Except as provided herein, the consequences of a Change of Control on the
Executive’s stock options, restricted stock awards, or any other award or grant
of stock or rights to purchase the stock of the Corporation (by option, warrant
or otherwise) and pension, retirement, bonus, long-term incentive or any other
similar benefits, will be determined in accordance with the provisions of the
applicable plans, programs, policies and agreements in effect on the Effective
Date.
9. Non-exclusivity of Rights.
Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan, program,
policy or practice provided by the Corporation or any of its affiliates and for
which the Executive may qualify, nor, subject to Section 15(f), will anything in
this Agreement limit or otherwise affect such rights as the Executive may have
under any stock option, stock warrant, restricted stock, pension, bonus,
long-term incentive award or other contracts, agreements, plans or programs with
or of the Corporation or any of its affiliates. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of, or any contract or agreement with, the
Corporation or any of its affiliates at or subsequent to the Date of Termination
will be payable in accordance with such plan, policy, practice, program,
contract or agreement except as explicitly modified by this Agreement.
10. No Set-off; No Mitigation.
The Corporation’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations will not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Corporation may
have against the Executive or any other person. In no event will the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, nor will the amount of any payment under this Agreement be
reduced, except as otherwise specifically provided herein, by any compensation
earned by the Executive as a result of employment by another employer.

 

10



--------------------------------------------------------------------------------



 



11. Withholdings and Deductions; Excise Taxes.
(a) Withholdings and Deductions. Any payment made pursuant to Section 7(d) will
be paid, less standard withholdings and other deductions authorized by the
Executive or required by law.
(b) Excise Taxes. In the event that any payment, distribution or benefit
(including any acceleration of vesting of any benefit) received, deemed received
or to be received by or for the benefit of the Executive in connection with his
“separation from service” (as defined in Treasury Regulation §1.409A-1(h)) with
the Corporation whether pursuant to this Agreement or otherwise (a “Payment”)
would (1) constitute a parachute payment within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) or any similar or
successor provision to Section 280G and (2) but for this Section 11(b), be
subject to the excise tax imposed by Section 4999 of the Code or any similar or
successor provision to Section 4999 (such excise tax, together with any interest
or penalties imposed in respect thereto, the “Excise Tax”), then such Payments
shall be reduced to the largest amount which would result in no portion of the
Payments being subject to the Excise Tax. In the event any reduction of benefits
is required pursuant to this Agreement, the Executive shall be allowed to choose
which benefits hereunder (or under another agreement or plan, program or policy
of the Corporation) are reduced (e.g., reduction first from continued health
care benefits under Section 7(e), then from the cash payments under Section
7(d)(2)). Any determination as to whether a reduction is required under this
Agreement and as to the amount of the reduction shall be made in writing by a
nationally recognized public accounting firm (other than the firm serving as the
accountant or auditor for the individual, entity or group effecting the Change
of Control) that is appointed for this purpose by the Corporation (the
“Accounting Firm”) prior to, or immediately following, the Effective Date, whose
determination shall be conclusive and binding upon the Corporation and the
Executive for all purposes. If the Internal Revenue Service (the “IRS”)
determines that the Payments are subject to the Excise Tax, then the Corporation
or an affiliate, as its exclusive remedy, shall seek to enforce the provisions
of Section 11(c) hereof. Such enforcement of Section 11(c) below shall be the
only remedy, under any and all applicable state and federal laws or otherwise,
for the Executive’s failure to reduce the Payments so that no portion thereof is
subject to the Excise Tax. The Corporation or an affiliate shall reduce the
Payments in accordance with this Section 11(b) only upon written notice by the
Accounting Firm indicating the amount of such reduction, if any (which will
include detailed supporting calculations). The Corporation shall bear all fees,
costs and expenses the Accounting Firm may incur in connection with any
calculations contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------



 



(c) Remedy. If, notwithstanding the reduction described in Section 11(b) above,
the IRS determines that the Executive is liable for the Excise Tax as a result
of receipt of a Payment, then the Executive shall, subject to the provisions of
this Agreement, be obligated to pay to the Corporation (the “Repayment
Obligation”) an amount of money equal to the Repayment Amount (as defined
below). The “Repayment Amount” with respect to the Payments shall be the
smallest such amount, if any, as shall be required to be paid to the Corporation
so that the Executive’s net proceeds with respect to any Payments (after taking
into account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
the Payments shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on such Payments. If the Excise Tax is not
eliminated through the performance of the Repayment Obligation, the Executive
shall pay the Excise Tax. The Repayment Obligation shall be performed within
30 days of either (1) the Executive’s entering into a binding agreement with the
IRS as to the amount of his Excise Tax liability or (2) a final determination by
the IRS or a decision of a court of competent jurisdiction requiring the
Executive to pay the Excise Tax with respect to the Payments from which no
appeal is available or is timely taken.
12. Confidential Information; Non-Competition; Release.
(a) Confidentiality.
(1) The Executive shall hold in a fiduciary capacity for the benefit of the
Corporation all Confidential Information (as defined below) relating to the
Corporation or any of its affiliates and their respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Corporation or any of its affiliates.
(2) “Confidential Information” means any non-public, proprietary information
that may provide the Corporation or any of its affiliates with a competitive
advantage, including, without limitation, any trade secrets, formulas, flow
charts, computer programs and codes (including, without limitation, any source
codes), or other systems information, business, product or marketing plans,
sales and other forecasts, financial information, customer lists and information
relating to compensation and benefits, provided that such proprietary
information does not include any information which is available to the general
public or is generally available within the relevant business or industry other
than as a result of the Executive’s breach of this Section 12(a).
(3) Confidential Information may be in any medium or form, including, without
limitation, physical documents, computer files, drives or discs, videotapes,
audiotapes and oral communications.
(4) Anything herein to the contrary notwithstanding, it shall not be a violation
of this Section 12(a) for the Executive to disclose information in the ordinary
course of properly carrying out his duties and responsibilities on behalf of the
Corporation or to respond to an order of a court or other body having
jurisdiction provided that he gives the Corporation prior notice of any such
order. In no event shall an asserted violation of the provisions of this Section
12(a) constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.

 

12



--------------------------------------------------------------------------------



 



(b) Non-Competition.
(1) The Executive agrees that he shall not for a period of one year following
the Date of Termination, directly or indirectly own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of or be connected in any manner, including but not limited to,
holding the positions of officer, director, shareholder, consultant, independent
contractor, employee, partner or investor, with any Competing Enterprise (as
defined below); provided, however, that the Executive may invest, without being
deemed in violation of this Section 12(b), in stocks, bonds or other securities
of any corporation or other entity (but without participating in the business
thereof) if such stocks, bonds or other securities are listed for trading on a
national securities exchange or NASDAQ and the Executive’s investment does not
exceed 1% of the issued and outstanding shares of capital stock, or in the case
of bonds or other securities, 1% of the aggregate principal amount thereof
issued and outstanding.
(2) For purposes of this Agreement, the term “Competing Enterprise” shall mean
an enterprise that engages in any business that, on the Date of Termination, is
engaged in by the Corporation or by any of its affiliates if such enterprise
engages in such business in any geographic areas in which the Corporation or any
of its affiliates conducts such business.
(c) Return of Property. Except as expressly provided herein, promptly following
the Executive’s termination of employment, the Executive shall return to the
Corporation all property of the Corporation then in the Executive’s possession
or under his control, except that the Executive may retain his personal notes,
diaries, Rolodexes (whether in electronic form or otherwise), calendars and
correspondence so long as any Confidential Information therein is conveyed to
the Corporation in a tangible medium prior to the Executive’s termination of
employment.
(d) Irreparable Injury. The Executive agrees that any breach of the terms of
this Section 12 would result in irreparable injury and damage to the Corporation
for which the Corporation would have no adequate remedy at law. The Executive
further agrees that in the event of said breach or any reasonable threat of
breach, the Corporation shall be entitled to an immediate injunction and
restraining order to prevent such breach or threatened breach. The terms of this
Section 12(d) shall not prevent the Corporation from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to, the recovery of damages. Should a court or arbitrator determine that
any provision of this Section 12 is unreasonable, the parties agree that such
provision shall be interpreted and enforced to the maximum extent such court or
arbitrator deems reasonable.
(e) Release. In the event of a Qualifying Termination, the Executive agrees to
release the Corporation and its affiliates from any and all liabilities, claims
and causes of action arising from or in connection with his employment, or the
termination of his employment, by the Corporation, other than the obligations of
the Corporation under this Agreement and except with respect to the matters
referenced in Sections 8 and 9 of this Agreement.

 

13



--------------------------------------------------------------------------------



 



(f) Survival.
(1) The provisions of this Section 12 shall survive any termination of this
Agreement and of the Employment Period, and the existence of any claim or cause
of action by the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the covenants and agreements of this Section.
(2) Anything in this Section 12(f) to the contrary notwithstanding, the
provisions of Section 12(b) shall only apply in the event of:
(i) a termination of the Executive’s employment described in Section 1(a) hereof
prior to the occurrence of a Change of Control;
(ii) a termination of the Executive’s employment during the Employment Period
that constitutes a Qualifying Termination; or
(iii) a termination for Cause at any time during the Employment Period.
13. Successors; Binding Agreement.
(a) This Agreement shall not be terminated by any merger or consolidation of the
Corporation whereby the Corporation is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Corporation. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.
(b) The Corporation agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 13(a) hereof, it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Corporation hereunder.
(c) (1) No rights or obligations of the Corporation under this Agreement may be
assigned or transferred by the Corporation except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Corporation is not the continuing entity, or in connection with the
sale or liquidation of all or substantially all of the assets of the
Corporation, or in connection with the disposition of all or substantially all
of the assets of the Corporation, or in connection with the disposition of the
business of the Corporation substantially as an entirety, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Corporation and such assignee or transferee assumes all of the
liabilities, obligations and duties of the Corporation under this Agreement,
either contractually or as a matter of law.
(2) This Agreement is personal to the Executive and, without the prior written
consent of the Corporation, shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amounts would be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by the
Executive to receive such amounts or, if no person is so appointed, to the
Executive’s estate.

 

14



--------------------------------------------------------------------------------



 



14. Indemnification.
(a) If, after the Effective Date, the Executive is made or is threatened to be
made a party to, or is otherwise involved in, any action, suit or proceeding by
reason of the fact that he is or was a director, officer or employee of the
Corporation or any of its affiliates, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Corporation shall, to
the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, (i) indemnify and hold harmless the Executive against all
liability and loss suffered and expenses (including attorneys’ fees) reasonably
incurred by the Executive in connection therewith, and (ii) pay the expenses
(including attorneys’ fees) incurred by the Executive in defending any such
action, suit or proceeding in advance of its final disposition; provided,
however, that the payment of expenses incurred by the Executive in advance of
the final disposition of the action, suit or proceeding shall be made only upon
receipt of an undertaking by the Executive to repay all amounts advanced if it
should ultimately be determined that the Executive is not entitled to be
indemnified under this Section or otherwise.
(b) After the Effective Date, the Corporation shall maintain a directors’ and
officers’ liability insurance policy covering the Executive on terms with
respect to coverage and amounts no less favorable than those of such policy in
effect on the Effective Date.
15. Miscellaneous.
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Executive:

          If to the Corporation:   FedEx Corporation     942 South Shady Grove
Road     Memphis, Tennessee 38120
 
  Attn:   Christine P. Richards
 
      Executive Vice President,
 
      General Counsel and Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

15



--------------------------------------------------------------------------------



 



(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d) If any contest or dispute shall arise under this Agreement involving
termination of the Executive’s employment with the Corporation or involving the
failure or refusal of the Corporation to perform fully in accordance with the
terms hereof, the Corporation shall reimburse the Executive, on a current basis,
for all legal fees and expenses, if any, incurred by the Executive in connection
with such contest or dispute regardless of the result thereof.
(e) This Agreement contains the entire understanding between the Corporation and
the Executive with respect to the subject matter hereof and supersedes and
nullifies any previous change of control employment agreement between the
parties, including, without limitation, the Old MRA.
(f) The Executive and the Corporation acknowledge that the employment of the
Executive by the Corporation is “at will” and, prior to the Effective Date, may
be terminated by either the Executive or the Corporation at any time. Except as
specified in Section 1(a) hereof, upon a termination of the Executive’s
employment or upon the Executive’s ceasing to be an officer of the Corporation,
in each case, prior to the Effective Date, there shall be no further rights
under this Agreement.
(g) The Corporation’s or the Executive’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Corporation or the Executive may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 6(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement,
except as otherwise expressly provided herein.
(h) Any reference in this Agreement to any compensation, bonus, profit sharing,
stock option, restricted stock, pension, savings, retirement, welfare, vacation
or other similar benefit plan or program means and includes, for purposes of
this Agreement, any substitute or successor plan or program.
[Signature Page Follows]

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


                  FedEx Corporation             By:           Name:   Christine
P. Richards        Title:   Executive Vice President, General Counsel and
Secretary   
 
                       

 

17